Citation Nr: 0926351	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  06-32 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for residual injury to 
the right wrist and hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1953 to May 1955.  
He also had several periods of active duty for training, to 
include from August 1959 to September 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May  2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In March 1984, the Board denied the appellant's claim for 
entitlement to service connection for residuals of an injury 
to the right hand and wrist.

2.  The evidence associated with the claims file subsequent 
to the March 1984 Board decision does not raise a reasonable 
possibility of substantiating the claim for service 
connection for residuals of an injury to the right hand and 
wrist.


CONCLUSIONS OF LAW

1.  The March 1984 Board decision denying entitlement to 
service connection for residuals of an injury to the right 
hand and wrist is final.  38 U.S.C.A. § 7104 (West 2002 & 
Supp. 2008); 38 C.F.R. § 20.1100 (2008).

2.  The additional evidence presented since the March 1984 
Board decision is not new and material, and the claim for 
entitlement to service connection for residuals of an injury 
to the right hand and wrist, is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104, 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Under 38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that new and material evidence is 
not offered, that is where the analysis must end, and what 
the RO may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board's final March 1984 decision found that an injury to 
the Veteran's right hand and wrist was not demonstrated 
during active military service, nor was it demonstrated 
during active duty for training.

In his effort to reopen the claim, the Veteran submitted 
three buddy statements written in November 1979 and a 
November 1981 treatment record from Dr. Deutsch.  All of 
these documents are duplicates of evidence already considered 
by the Board in March 1984.  Thus, they are not new and 
material.  The Veteran also submitted a statement in March 
2006 that reiterated his contentions.  Likewise, this 
statement is not new and material evidence because the Board 
already considered, among other things, the Veteran's 
testimony at an RO hearing in July 1983.

Under these circumstances, the Board must conclude that, as 
new and material evidence to reopen the claim for service 
connection for residual injury to the right wrist and hand 
has not been received, the requirements for reopening are not 
met, and the Board's previous March 1984 decision remains 
final.  As the appellant has not fulfilled his threshold 
burden of submitting new and material evidence to reopen the 
finally disallowed claim, the benefit-of-the-doubt doctrine 
is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).



Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Formerly, proper notice included asking 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  This element of notice was 
removed from 38 C.F.R. § 3.159, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter.  Notice and Assistance Requirements, 73 Fed. Reg. 
23,353 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in March 2006 of the information and evidence 
needed to substantiate and complete a claim for service 
connection, to include notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  In addition, the notice provided in 
March 2006 addressed the specific information and evidence 
necessary to reopen the claim for service connection for 
residual injury to the right wrist and hand, and adequately 
informed him of the specific basis for the prior denial of 
his claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006) (in 
claim to reopen a previously denied claim for service 
connection, 38 U.S.C.A. § 5103(a) requires that VA issue a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial).  A separate letter in March 2006 
provided notice concerning the assignment of disability 
ratings and the effective date of any grant of service 
connection.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim.  VA informed the claimant of the need to submit all 
pertinent evidence in his possession.  The claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims.  The Veteran stated that he was 
waiting for a VA examination.  However, VA has a duty to 
provide an examination only if new and material evidence is 
presented.  38 C.F.R. § 3.159(c)(4)(C)(iii).

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 


ORDER

New and material evidence not having been submitted, 
reopening of the claim for service connection for residual 
injury to the right wrist and hand is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


